Citation Nr: 0325890	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 10 percent 
following the grant of service connection for post-traumatic 
stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.  He died on February [redacted], 2001.  The appellant is his 
widow.  

This appeal originates from an October 2001 rating decision 
that granted service connection and assigned a 10 percent 
evaluation for PTSD, for purposes of accrued benefits, 
effective January 7, 2000.  The appellant submitted a notice 
of disagreement with the assigned rating in January 2002, and 
a statement of the case was issued in July 2002.  The 
appellant perfected her appeal to the Board of Veterans' 
Appeals (Board) with the filing of a substantive appeal in 
September 2002.  

As the claim for higher evaluation, for accrued benefits 
purposes, stems from an original grant of service connection, 
the Board has characterized the issue on appeal in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In April 2003, a videoconference hearing was held between the 
appellant (at the Providence, Rhode Island, RO), and the 
undersigned Veterans Law Judge (in Washington, D.C.); a 
transcript of that hearing is of record.





FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  The veteran filed a claim for service connection for PTSD 
on January 7, 2000; that claim was pending when the veteran 
died on February [redacted], 2001.

3.  An October 2001 rating decision granted service 
connection and assigned an initial 10 percent rating for 
PTSD, effective January 7, 2000 (the date of the veteran's 
claim). 

4.  From January 7, 2000 up to the veteran's death on 
February [redacted], 2001, the veteran PTSD was been manifested by, 
at most, transient symptoms, and masked by a severe 
nonservice-connected dementia and delirium picture.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
PTSD, for accrued benefits purposes, have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal, as all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.

As evidenced by the July 2002 statement of the case (SOC)), 
the appellant has been furnished the pertinent laws and 
regulations governing the claim and the reasons for denial.  
Hence, the Board finds that she has been given notice of the 
information and evidence needed to substantiate the claim and 
has been afforded opportunities to submit such information 
and evidence.  The Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In an April 2002 letter, the RO provided notice 
of VCAA duty to assist requirements, informed the appellant 
of the evidence the RO had obtained pertinent to the claim 
and what additional information or evidence was still needed 
from the appellant, as well as informed the appellant the RO 
would attempt to obtain any additional evidence that the 
appellant identified to support her claim.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claim, to include 
obtaining two VA opinions in order to assess the severity of 
the veteran's PTSD during the period from January 2000 up to 
his death.  As indicated above, the appellant presented 
testimony during at a Board videoconference hearing in April 
2003.  The Board further points out that neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of this 
claim that has not been obtained.  During the Board hearing, 
the veteran's representative specifically indicated that 
there was no additional documentary evidence to add to the 
record.

Under these circumstances, the Board finds that adjudication 
of this claim under consideration on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.



II.  Background

In January 2000, the veteran filed a claim for service 
connection for PTSD.

Later in January 2000, the veteran was admitted to a VA 
medical facility as an inpatient for eight days for 
evaluation of "altered mental status and acute chronic renal 
failure".  The discharge summary notes that the veteran 
presented as a transfer from a VA psychiatry service and had 
a history of disabilities including "PTSD related to World 
War II flashbacks which was aggravated by the traumatic loss 
of a son in a fire, as well as a [history] of chronic renal 
insufficiency."  The summary notes that the veteran's family 
brought him to VA psychiatric services for treatment for a 
pattern of functional decline gradually over the previous 
year and they reported that he had been increasingly "out of 
it" confusing war memories with current realities and 
showing memory loss.  They said the veteran had told his 
daughter that the appellant had locked him in a bunker where 
he had "aunts" crawling on his feet and was being attacked.  
He was also recently paranoid that the appellant was 
poisoning his food.  On psychiatric evaluation it was felt 
that the veteran's presentation was consistent with a mild 
amount of delirium superimposed on the demented state.  The 
agreed upon goal was to stabilize the veteran's psychiatric 
symptoms and return him to the appellant's wife if possible, 
and, if not possible then for him to live with his daughter.  
His primary diagnoses were dementia and acute chronic renal 
failure.  

During the January 2000 hospitalization, the veteran 
underwent a mental health consultation by the director of 
psychiatry.  On examination he was alert, but at times 
inattentive and distractible.  He was able to recall being 
confused and not thinking clearly, but he had no recall of 
paranoid content.  He was not paranoid at that time and 
voiced no delusions.  His affect was full and there was no 
affective instability.  He denied hallucinations.  The 
impression was resolving encephalopathy in a man with 
dementia.  The physician said that the veteran had 
experienced a beclouded dementia with agitation and paranoia 
and the latter symptoms were resolving.  He noted that the 
veteran was on resperidone.  He opined that the veteran was 
likely was in the midst of a toxic-metabolic encephalopathy 
on admission superimposed upon the dementia.  

A geriatric hospital note dated in January 2000 shows that 
the veteran had complex medical and psychosocial issues.  The 
note also indicates that it appeared the veteran had 
underlying dementia with delusions and findings likely 
represented a mixed vascular/Alzheimer's dementia.  It was 
indicated that neuropsychological testing was not likely to 
contribute to further management or diagnostic plans at that 
point given the veteran's dementia.

During a geriatric examination in February 2000, the veteran 
was found to be independent in all activities of daily 
living.  His memory was reported to be forgetful, but his 
behavior issues had resolved since being discharged from the 
hospital the previous month.  He was noted to have no acute 
issues since his discharge and showed no evidence of 
depression.  The examiner said that given the seriousness of 
the veteran's cancer diagnoses his dementia would not be 
aggressively pursued.

In March 2000, the veteran presented to the geriatric clinic 
for follow-up of general evaluation.  The veteran appeared 
well and his daughter said that he had been doing very well; 
eating, gaining weight, sleeping, and showing appropriate 
behavior.  The veteran was assessed as having resolved 
behaviour/confusional states.  An addendum in March 2000 
shows that the veteran was pleasant, ambulatory and 
conversant, and seemed to have little insight into his 
medical condition. 

In February 2001, the RO received a letter from a hospice 
care center noting that the veteran was currently a hospice 
patient and had been diagnosed as having terminal cancer and 
Alzheimer's disease.  The letter indicates that the veteran's 
condition had declined over the past few months and he 
required 24-hour care and was on medication for pain and 
restlessness.

A medical opinion was requested in March 2001 from an 
attending psychiatrist at a VAMC after it was learned that 
the veteran was unable to physically report to a VA 
examination due to his disabilities including terminal cancer 
and Alzheimer's disease.  The VA psychiatrist's opinion was 
based solely on his review of the veteran's claims file.  In 
his report, the psychiatrist relayed the veteran's history as 
including VA hospitalization from November 29, 1955, to April 
14, 1957, for depressive reaction, acute, severe, and being 
first diagnosed with PTSD in April 1998.  The psychiatrist 
diagnosed the veteran as having chronic PTSD related to 
trauma in service and said that certain events had been 
triggers in exacerbating his PTSD, including the tragic death 
of his son in December 1997.  He said that this led to the 
veteran's formal treatment for PTSD in April 1998.  He also 
said that the veteran had also become seriously ill from a 
medical standpoint and it was conceivable given the veteran's 
medical illness and history of PTSD that the veteran 
developed a delirium with or without an underlying dementia.  
He added that he would be reluctant to attribute the 
veteran's cognitive deficits exclusively to dementia until he 
received adequate treatment for PTSD-related anxiety and 
depression.  He also said it was impossible to give separate 
GAF (global assessment of functioning) scores for each of 
these diagnoses based on his review of the medical record. 

On file is a letter from a disabled rights organization dated 
in April 2000 asking for assistance in the veteran's claim.  
The advocate said that the veteran was very paranoid and 
suspicious and his condition was currently being exacerbated 
by having to verify and reverify his disabilities and status.

In an April 2001 letter, the veteran's daughter said that the 
veteran had had bouts of depression since she could remember 
and was always paranoid and suspicious of people.  She said 
that he was unable to regularly hold down a job due to his 
lack of concentration, insecurities and depression.  She said 
that he "really went back into the time zone" when her 
brother died in a fire at which time her father was unable to 
identify her brother because he was "burnt beyond 
recognition".

Another VA medical opinion was requested in August 2001 so as 
to properly evaluate the veteran's PTSD symptomatology for 
the period from January 7, 2000, to February 28, 2001.  

In October 2001, an opinion was rendered by the medical 
director of the VA PTSD program at the Providence, Rhode 
Island, VAMC.  The director said that notes prior to the 
veteran's deterioration due to dementia clearly supported 
PTSD symptomatology and diagnosis of moderate severity with 
symptoms of intrusions, avoidance and autonomic arousal.  He 
said that at the time of diagnosis of PTSD in 1998, the 
veteran was comorbid for severe depression.  He estimated the 
contribution of PTSD at that point would have been in the 50 
percent range.  He went on to say that in trying to tease 
apart the contribution of the underlying PTSD to the clinical 
presentation beyond January 17, 2000, he found no evidence of 
significant PTSD symptomatology and that dementia and 
delirium dominated the picture.  He explained that the notes 
did support the possibility of transient PTSD symptoms, 
mostly masked by the severe dementia/delirium picture.  He 
explained that it was impossible to be conclusive based on 
the evidence presented and estimated the contribution of PTSD 
to the clinical picture during the period of time in question 
was under 10 percent.

In an October 2001 rating decision, the RO granted service 
connection for PTSD on an accrued basis, and assigned a 10 
percent rating, effective January 7, 2000.

During a videoconference hearing before the undersigned 
Veterans Law Judge in April 2003, the appellant testified 
that the veteran wasn't very pleasant and that each day of 
his life he talked about service and being on the 
battlefield.  She said that he was always stressed out and 
angry and she was fearful of him.  She reported that the 
veteran had Alzheimer's the last two years of his life, but 
suffered a lot the remainder of those years.  Her 
representative brought up the fact that the veteran had been 
hospitalized at a VA medical center in December 1955 for 
depressive reaction, severe.

III.  Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death, and unpaid for a period not to exceed two years 
prior to death may be paid to his spouse.  38 U.S.C.A. § 5121 
(West 2002).

The appellant has already been awarded an amount of accrued 
benefits based on the posthumous grant of service connection, 
and award of an initial 10 percent evaluation, for PTSD.  She 
seeks greater accrued benefits on the theory that the 
veteran's PTSD was more disabling that assessed by VA prior 
to his death.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
appellant's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
evaluation assigned, as in this case, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

Under the applicable criteria for evaluating PTSD, found at 
38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent rating 
is to be assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work or 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

For a 100 percent rating, there must be total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  

After a careful review of the evidence of record in light of 
the above criteria, the Board finds that the assignment of 
the initial 10 percent evaluation for PTSD was proper, as the 
veteran's symptoms did not, at any point from January 7, 2000 
to September 28, 2001, meet the criteria for, at least, the 
next higher, 30 percent, evaluation for PTSD.  

The medical records pertaining to psychiatric treatment from 
the date the veteran filed his January 2000 service 
connection claim for PTSD to the date of his demise in 
September 2001 primarily reflect symptoms and treatment for 
his nonservice-connected dementia.  After being admitted to a 
VA medical facility in January 2000 for "altered mental 
status and chronic renal failure", the veteran underwent 
psychiatric evaluation where it was felt that his 
presentation was consistent with a mild amount of delirium 
superimposed on the demented state.  The director of 
psychiatry at that facility evaluated the veteran and 
provided an impression of resolving encephalopathy in a man 
with dementia.  The director explained that the veteran 
experienced a beclouded dementia with agitation and paranoia 
and opined that the latter symptoms were resolving and that 
he likely was in the midst of a toxic-metabolic 
encephalopathy on admission superimposed upon dementia.  The 
only reference to the veteran's PTSD was made in the context 
of his medical history, noting that he had PTSD related to 
World War II flashbacks and aggravated by the traumatic loss 
of a son in a fire.  It was also noted with respect to his 
medical history that the veteran had a history of passive 
suicidal thought, intrusive thoughts regarding WWII 
experiences, survivor guilt, depression, social isolation, 
and hyperactivation.  Interestingly, a February 2000 
geriatric examination report indicates that the veteran's 
behavior issues had resolved since his hospital discharge the 
previous month and he had no acute issues since his 
discharge, including no evidence of depression.  During a 
follow-up evaluation in March 2000, the veteran's daughter 
reported that the veteran was eating, gaining weight, and 
sleeping, with appropriate behavior, and the examining 
physician found the veteran to be pleasant, ambulatory and 
conversant.  He assessed the veteran as having resolved 
behaviour/confusional state.  

Because the veteran was physically unable to report to a VA 
examination prior to his demise and for purposes of 
accurately evaluating his PTSD pursuant to 38 C.F.R. § 3.327, 
the RO arranged for the veteran's claims file to be reviewed 
by two VA examiners.  The first examiner, in March 2001, 
diagnosed the veteran as having chronic PTSD related to 
trauma in service and said he would be reluctant to attribute 
the veteran's cognitive deficits exclusively to dementia 
until the veteran received adequate treatment for PTSD-
related anxiety and depression.  He also said it was 
impossible to give separate GAF scores for each of the 
diagnoses based on his review of the medial record.  
Unfortunately, the veteran's death in February 2001 did not 
provide for any additional treatment or evaluation for his 
PTSD.  

However, the RO requested another VA opinion which was 
rendered in October 2001 by the medical director of a VA PTSD 
program at a VAMC.  The director noted that prior to the 
veteran's deterioration due to dementia the evidence clearly 
supported PTSD symptomatology and diagnosis of moderate 
severity of intrusions, avoidance and autominica arousal.  
However, he said that in trying to tease apart the 
contribution of the underlying PTSD to the clinical 
presentation beyond "January 17, 2000", he found no 
evidence of significant PTSD symptomatology and that dementia 
and delirium dominated the picture.  He also said that the 
notes supported the possibility of transient PTSD symptoms, 
but that they were mostly masked by the severe 
dementia/delirium picture.  He concluded by saying that, 
while it was impossible to be conclusive based on the 
evidence presented, his estimate of the contribution of PTSD 
to the clinical picture during the period in question was 
less than 10 percent.

In short, the weight of medical evidence does not support the 
criteria for an initial rating greater than 10 percent for 
the veteran's service-connected PTSD from January 7, 2000 up 
to the veteran's death on February [redacted], 2001..  Rather, the 
evidence shows that while the veteran may have displayed, at 
most, transient PTSD symptomatology during the period in 
question, his major symptomatology was related to his 
nonservice-connected dementia.  The last document regarding 
the veteran's condition prior to his demise is a February 
2001 hospice letter from a case manager who reported that the 
veteran was under hospice care and had been diagnosed as 
having terminal cancer and Alzheimer's disease.  She noted 
that the veteran had declined over the past several months 
and was dependent in all areas of activities of daily living.  
She made no mention of the veteran's PTSD.  

During a videoconference hearing before the undersigned 
Veterans Law Judge in April 2003 that the veteran had 
dementia for the last two years of his life, but that prior 
to that he suffered a lot and put his family through a lot.  
Her representative referenced a December 1955 VA medical 
record showing that the veteran had been hospitalized at a 
VAMC and diagnosed as having severe depression reaction 
(prior to the onset of his dementia).  The Board emphasizes, 
however, that this appeal stems from the veteran's January 7, 
2000 claim for service connection; as January 7, 2000 is the 
effective date of the grant of service connection, the Board 
can only evaluate the severity of condition since or, at 
most, immediately prior to, that time, up to the date of the 
veteran's death.  In other words, the severity of the 
veteran's psychiatric impairment many years before the grant 
of service connection is not a factor for consideration.  

As indicated above, based on the pertinent evidence of 
record, the Board is unable to assign an initial schedular 
rating in excess of 10 percent for PTSD for accrued benefits 
purposes.  The Board also finds that, at no point since the 
January 2000 effective date of the grant of service 
connection up to the veteran's February 2001 death did the 
veteran's PTSD reflects so exceptional or unusual a 
disability picture as to warrant any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  There 
simply is no evidence that, at any point during the time 
period in question, the veteran's PTSD, alone, resulted in 
marked interference with employment, or frequent periods of 
hospitalization, or that otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for an initial 
rating higher than 10 percent for PTSD, for accrued benefits 
purposes, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

An initial rating in excess of 10 percent for PTSD, for 
accrued benefits purposes, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2






